Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.

Remarks
Claim 19 is amended, but is mistakenly labeled as “Original”.

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 rejected under 35 U.S.C. 103 as being unpatentable over Partain (U.S. Patent Pub. No. 2007/0023853) of record, in view of Green (U.S. Patent Pub. No. 2010/0072382) of record, in view of Karim (U.S. Patent Pub. No. 2009/0184251). 
	Regarding Claim 1
	FIG. 2 of Partain discloses a radiation detection system, comprising a uniform semiconductor film (240) directly on a substrate (280) having a thickness in the range of 50µm-1000µm [0046]. 
Partain fails to explicitly disclose the semiconductor film “patterned to control a number of the crystalline grains to have a grid that matches the pitch of the array” and “the C-axis of the semiconductor film is perpendicular to the substrate, and the crystalline grains are arranged in a controlled pattern producing uniform and repeatable crystalline grain boundaries”.
	FIG. 1 of Green discloses a similar radiation detection system, wherein the C-axis of the semiconductor film (12) is perpendicular to the substrate (14), the semiconductor film is patterned to control a number of the crystalline grains, and the crystalline grains are arranged in a controlled pattern producing uniform and repeatable crystalline grain boundaries [0035]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Partain, as taught by Green. The ordinary artisan would have been motivated to modify Partain in the above manner for the purpose of uniformly growing the crystal (Para. 35 of Green).
Partain as modified by Green fails to disclose “to have a grid that matches the pitch of the array”.

	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Partain, as taught by Karim. The ordinary artisan would have been motivated to modify Partain in the above manner for the purpose of integrating detectors (Para. 8 of Karim).
	The limitations “formed by process comprising: printing a thin layer of nanoparticle ink and a carrier solvent”; “to create a seed layer; burnishing the seed layer with a smooth tool to break down the semiconductor nanoparticles; and forming the semiconductor nanoparticles into a thin high-density film”; “growing the thin high-density film”; and “from the prepared burnished film via Physical Vapor Deposition (PVD)” are considered to be a process or functional limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113.

	Regarding Claim 2
	Partain discloses the semiconductor is selected from the group consisting of Mercuric Iodide (Hgl2), Lead Iodide (PbI2) and Thallium Bromide (TIBr) [0046]. 

	Regarding Claim 3
	The limitation “the printing is selected from the group consisting of ink jet printing, spray coating, doctor blading, spin coating, and other similar methods” is considered to be a process or functional limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113. 

	Regarding Claim 4
	The limitation “printing additional layers of nanoparticle ink printed upon each other to ensure no pinholes in the film” is considered to be a process or functional limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113. 

	Regarding Claim 5


	Regarding Claim 6
	FIG. 1 of Green discloses the thin high-density film (12) is oriented along the C-axis [0035].

	Regarding Claim 7
	Partain discloses the thin high-density film has a thickness in the range of 50µm-1000µm [0046]. The limitation “via physical vapor deposition” is considered to be a process or functional limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113. 

	Regarding Claim 8
	The limitation “etching the surface of the thin high-density film after crystal growth via physical vapor deposition” is considered to be a process or functional limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113. 
	
	Regarding Claim 9
	The limitation “the etching is selected from the group consisting of iodine water solution, potassium iodide, sodium iodide, lithium iodide, or various organic solvents such as acetone, tetrahydrofuran (THF), methyl ethyl ketone (MEK) or dimethyl sulfoxide (DMSO) and combinations therefrom” is considered to be a process or functional limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113. 

	Regarding Claim 10
	FIG. 2 of Partain discloses applying a conductive electrode (210) to the thin high- density film (240).

	Regarding Claim 11
	FIG. 2 of Partain discloses a protection layer (290) encapsulating the thin high-density film for protection [0028].
	
Claims 12-17, 19 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Schieber (U.S. Patent Pub. No. 2009/0302226) of record, in view of Green, in view of Karim. 
	Regarding Claim 12
FIG. 3 of Schieber discloses a uniform semiconductor film comprising: a substrate (323); and a thin layer (31) of nanoparticle ink [0148] applied to the substrate [0050], and the crystalline grains are arranged in a controlled pattern [0046].
Schieber fails to explicitly disclose the semiconductor film “in a grid that matches a pitch of the array” and “the C-axis of the semiconductor film is perpendicular to the substrate, and the crystalline grains are arranged in a controlled pattern producing uniform and repeatable crystalline grain boundaries”.
	FIG. 1 of Green discloses a similar radiation detection system, wherein the C-axis of the semiconductor film (12) is perpendicular to the substrate (14), and the 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Partain, as taught by Green. The ordinary artisan would have been motivated to modify Partain in the above manner for the purpose of uniformly growing the crystal (Para. 35 of Green).
Partain as modified by Green fails to disclose the semiconductor film “in a grid that matches the pitch of the array”.
	FIG. 4 of Karim discloses a similar radiation detection system, comprising a semiconductor film (26) patterned to control a number of the crystalline grains to have a grid that matches the pitch of the array [0032]. 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Schieber, as taught by Karim. The ordinary artisan would have been motivated to modify Schieber in the above manner for the purpose of integrating detectors (Para. 8 of Karim).
The limitations of “to create a seed layer”; “the seed layer is burnished with a smooth tool to pattern the semiconductor nanoparticles”; “to pattern a semiconductor nanoparticles of C-axis oriented crystalline grains, patterned to control a number of the crystalline grains” are considered to be a process or functional limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even 
	
	Regarding Claim 13
	Schieber discloses the nanoparticle ink is selected from the group consisting of Mercuric Iodide (Hgl2), Lead Iodide (PbI2) and Thallium Bromide (TIBr) [0148]. 
	
	Regarding Claim 14
	The limitation “the thin layer of nanoparticle ink applied to the substrate is selected from the group consisting of ink jet printing, spray coating, doctor blading, spin coating, and other similar methods” is considered to be a process or functional limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113. 

	Regarding Claim 15
	The limitation “applying additional layers of nanoparticle ink upon each other to ensure no pinholes in the semiconductor film” is considered to be a process or functional limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The 

	Regarding Claim 16
	The limitation “sintering the seed particles together by an annealing process” is considered to be a process or functional limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113. 

	Regarding Claim 17
	FIG. 1 of Green discloses the semiconductor film (12) is oriented along the C-axis [0035]. 

	Regarding Claim 19
	The limitation “an etching solution selected from the group consisting of iodine water solution, potassium iodide solution, sodium iodide solution, lithium iodide solution, 

	Regarding Claim 20
	FIG. 3 of Schieber discloses applying a conductive electrode (321) to the semiconductor film (31). 

Claim 18 rejected under 35 U.S.C. 103 as being unpatentable over Schieber, Green and Karim, in view of Konno (U.S. Patent Pub. No. 2007/0280409) of record. 
	Regarding Claim 18
	Schieber as modified by Green and Karim discloses Claim 12. 
Schieber as modified by Green and Karim fails to explicitly disclose “the semiconductor film has a thickness of between about 50-1000 µm”.
	FIG. 2 of Konno discloses a similar radiation detection system, wherein the semiconductor film (112) has a thickness of between about 50-1000 µm [0059]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Schieber, as taught by Konno. .

Response to Arguments
Applicant's arguments with respect to Claims 1 and 12 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892